UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ISAAC MIKE ABERGEL,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    19-CV-4096 (PKC) (PK)

RESORTS WORLD CASINO,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         On June 27, 2019, pro se Plaintiff Isaac Mike Abergel (“Plaintiff”) commenced this in

forma pauperis action (Dkt. 1) against Defendant Robert World Casino (“Defendant”), seeking

damages against Defendant for its alleged failure to pay Plaintiff in exchange for his winning

lottery ticket (see generally Complaint (“Compl.”), Dkt. 2). By order dated July 8, 2019, the action

was transferred from the United States District Court for the Southern District of New York to this

Court. (Dkt. 3.) For the reasons that follow, the Court grants Plaintiff’s request to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915 and dismisses the complaint.

                                              BACKGROUND

         According to the complaint, the truth of which is assumed for the purposes of this

Memorandum and Order, Plaintiff seeks damages of ten billion dollars based on the following

facts:

         Resorts World Casino was contacted by me about my winning lottery ticket asked
         them over the phone if they can cash it and they set me up to get scammed and the
         cashier cage committed fraud to steal my winning $500,000 prize and told me sorry
         ticket not winner when it was the winning ticket. The lady at the cashier took all
         my info scanned my ticket and didn’t give me my money. FRAUD, identity theft,
         scam, aiding and abetting fraud violation of casino business laws.

(Compl., at 4.)



                                                           1
                                           DISCUSSION

I.     Legal Standard

       At the pleadings stage of the proceeding, the Court must assume the truth of “all well-

pleaded, non-conclusory factual allegations” in the complaint. Kiobel v. Royal Dutch Petrol. Co.,

621 F.3d 111, 124 (2d Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A complaint

must plead sufficient facts to “state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Although all allegations contained in the complaint are

assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.

       Because pro se complaints are held to less stringent standards than pleadings drafted by

attorneys, the Court reads a plaintiff’s pro se complaint liberally, interpreting it to raise the

strongest arguments it suggests. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d

Cir. 2009) (noting that, even after Twombly, the Court “remain[s] obligated to construe a pro se

complaint liberally”). Nonetheless, even a pro se complaint must plead “enough facts to state a

claim to relief that is plausible on its face,” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. While

“detailed factual allegations” are not required, “[a] pleading that offers ‘labels and conclusions’ or

‘a formulaic recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly,

550 U.S. at 557).

II.    Subject Matter Jurisdiction

       The Court must have subject matter jurisdiction over the case to proceed. Federal subject

matter jurisdiction exists only where the action presents a federal question pursuant to 28 U.S.C.


                                                  2
§ 1331, or where there is diversity jurisdiction pursuant to 28 U.S.C. § 1332. Moore v. Angiuli &

Gentile, LLP, No. 12-CV-2966 (DLI) (LB), 2012 WL 3288747, at *2 (E.D.N.Y. Aug. 9, 2012).

Lack of subject matter jurisdiction cannot be waived and may be raised at any time by a party, or

by the Court on its own motion. See Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434

(2011) (“[F]ederal courts have an independent obligation to ensure that they do not exceed the

scope of their jurisdiction, and therefore they must raise and decide jurisdictional questions that

the parties either overlook or elect not to press.”). If a court lacks subject matter jurisdiction, it

must dismiss the action. Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006); Durant, Nichols,

Houston, Hodgson & Cortese–Costa, P.C. v. Dupont, 565 F.3d 56, 62–63 (2d Cir. 2009); Fed. R.

Civ. P. 12(h)(3).

       Applying this standard, the Court concludes that it cannot exercise subject matter

jurisdiction over the complaint in its current form. In the portion of the standard form complaint

establishing the basis for jurisdiction, Plaintiff erroneously suggests that this Court exercises

federal question jurisdiction over this matter. (See Compl., at 3.) But even after liberally

construing Plaintiff’s pro se complaint, the Court is unable to discern any factual allegations that

credibly suggest the existence of a “colorable federal claim” on the basis of federal question

jurisdiction. Cf. Chestnut v. Wells Fargo Bank, N.A., No. 1l-CV-5369, 2012 WL 601785 (JS)

(ARL), at *3 (E.D.N.Y. Feb. 22, 2012). Rather, Plaintiff’s claims concern fraud, which sounds in

state—not federal—law. See Holtzman v. Anti-Defamation League of B’Nai B’Rith, No. 02-CV-

1338 (DLC), 2002 WL 1870133, at *1 (S.D.N.Y. Aug. 14, 2002) (noting that there is no “federal

claim for generalized bias, fraud, negligence, or ‘entrapment’”). The Court may not alternatively

exercise diversity jurisdiction over this complaint. On its face, the complaint does not adequately

allege diversity of citizenship, as it states that both Plaintiff and Defendant are located in New



                                                  3
York. See 28 U.S.C. § 1332; Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) (“The principal

federal statute governing diversity jurisdiction, 28 U.S.C. § 1332, gives federal district courts

original jurisdiction of all civil actions ‘between . . . citizens of different States’” (quoting 28

U.S.C. § 1332)). Therefore, the complaint must be dismissed because Plaintiff fails to state a claim

that would confer jurisdiction upon this Court pursuant to federal question or diversity jurisdiction.

Manway Constr. Co., Inc. v. Hous. Auth. of City of Hartford, 711 F.2d 501, 503–04 (2d Cir. 1983);

see also Fed. R. Civ. P. 12(h)(3).

       Ordinarily the Court would allow Plaintiff an opportunity to amend his pleading, Cruz v.

Gomez, 202 F.3d 593, 597–98 (2d Cir. 2000), but such an opportunity is not warranted in this case,

as it is clear from the face of the complaint that any such amendment would be futile and would

not invoke the Court’s subject matter jurisdiction. See Garcia v. Superintendent of Great Meadow

Corr. Facility, 841 F.3d 581, 583 (2d Cir. 2016) (holding that a district court need not grant a pro

se plaintiff leave to amend where “amendment would be futile”).

                                          CONCLUSION

       Accordingly, the instant pro se complaint is dismissed without prejudice for lack of subject

matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(h)(3), because Plaintiff fails to

state a claim that would confer jurisdiction upon this Court pursuant to its federal question or

diversity jurisdiction. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of any

appeal. Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is

respectfully directed to enter judgment and close this case.




                                                  4
                                SO ORDERED.

                                /s/ Pamela K. Chen
                                Pamela K. Chen
                                United States District Judge
Dated: August 13, 2019
       Brooklyn, New York




                            5
